It is insisted that, while the opinion may be correct in holding that so much of the Jury Law of 1909 as may require the drawing of juries by two judges has been amended or repealed as to the Montgomery circuit by Act 1915, this can only apply to grand juries and petit juries for the first week, for the reason that the last legislative expression on the subject, section 18 of Act 1919, p. 1040, provides that when petit juries are needed for any week or weeks of the term after the first week, "the judge or any two judges, * * * if there are more than one judge shall, in like manner * * * draw from the jury box," etc. We think that so much of the quoted provision as provided for the drawing of juries by two judges is directory and not mandatory. It is true that this part is a reproduction of section 18 of Act 1909, yet it is inconceivable that the Legislature of 1919, in the reproduction of same, with a knowledge that we had several circuits in this state with more than one judge and composed of a group of counties intended this expression as mandatory when it would mean that if one judge was holding court in one end of the circuit he could not *Page 493 
continue to proceed with jury trials after the first week, without first sending for another judge, perhaps engaged at the other end of the circuit, to come and help him draw the juries. We cannot convict the Legislature of such a monstrous piece of folly as to hold that this part of the jury law was mandatory and contemplated such a clog in the wheels of justice. We still think that the pleas averred a legal conclusion, which was not and could not be proven, and that they fall under the influence of Rasco v. Jefferson, 142 Ala. 705, 38 So. 246.
Rehearing denied.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.